Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 “a right rolling wheel configured to engage with the track” should add a semicolon (;) after “track”, to properly separate this sentence from the one that follows.
Claim 2 has been amended to end with “guiding device; and.” This appears to be a typo resulting from deleting the last sentence of the claim. Examiner believes this should be replaced with “guiding device.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 has been amended to require “a plurality of grooves extending outwardly from the inside surface”. These limitations do not have support in the original disclosure. The plurality of grooves 301 are not shown or disclosed extending outward from the inner surface. These limitations are therefore new matter. 
Claim 2 depends from claim 1 and therefore has the same new matter as outlined above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to require “a plurality of grooves extending outwardly from the inside surface”. These limitations do not have support in the original disclosure. The plurality of grooves 301 are not shown or disclosed extending outward from the inner surface. It is unclear how it is possible for the plurality of grooves to extend outward based on the original disclosure. Claim 1 is therefore unclear.
Claim 2 depends from claim 1 and is unclear for the same reasons outlined above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 6,189,182), herein referred to as ‘182.
For Claim 1, ‘182 discloses a window curtain guiding device (Annotated Figure 1), comprising: 
a guiding body (21) having a hanging plate (212) and one or more holes (213) configured to secure with a curtain, the guiding body (21) further having: 
a circular housing (211) with an inner area (interior of 211); 
a rib (25) to secure within the inner area, the rib (25) having: 
a circumference with an inside surface (Annotated Figure 1: 25B) and a plurality of grooves (Annotated Figure 1: 25A) extending outwardly (as seen in Figures 1, 2, and 3) from the inside surface (25B); 
a left wheel seat (22), having: 
a left rolling wheel (224) configured to engage with a track; 
a left spacer (221); and 
a left connection (222, 225); 

a right rolling wheel (243) configured to engage with the track; 
a right spacer (241); and 
a right connection (242, 244); and 
a plurality of ball bearings (23) resting within each of the plurality of groves (25A) such that a gap is created between each of the ball bearings (as seen in Figures 2 and 3); 
wherein the plurality of ball bearings (23) are secured within the inner area, in between the left spacer and the right spacer (as seen in Figure 2); and 
wherein the right connection and left connection engage within the inner area (as seen in Figure 2).
For Claim 2, as best understood, ‘182 discloses a method of operating a window curtain, the method comprising: providing the device of claim 1 (as seen in Figure 5), securing the guiding device within a track (as seen in Figure 5); and securing a curtain to the guiding device (as seen in Figure 5, Column 2, Lines 21-22).


    PNG
    media_image1.png
    664
    753
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Examiner notes that the arguments filed 10/13/2021 make reference to incorporating the subject matter of claim 6 into claim 1. No such claim 6 has ever been presented. These arguments further reference “the sleeveless suit is composed of a neoprene material”. This appears to be unrelated to the current application as no such limitations appear in either the spec, claims, or figures.

Examiner notes that Applicant makes further reference to “the present 103 rejections”, however no 103 rejection has been made in the current or previous office actions. 
Applicant argues that the current application has a housing  211 with an inner area 213 configured to house a rib 215, the rib having a plurality of grooves 301 and that this eliminates the need for the plastic piece of the prior art. Examiner notes that this appears to be referencing the rib “25” of prior art ‘182 (examiner notes that 25 is not referred to as a “plastic piece” in the prior art disclosure). Applicant makes no articulated argument as to how the use of a rib (215) in place of a similar rib (25) performing the same function (creating a gap between the ball bearings) is not anticipated by the prior art. The rib (215) having a plurality of grooves (Annotated Figure 1: 25A) of ‘182 discloses all the claimed rib limitations. Applicant’s arguments are therefore not convincing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,553,765 discloses a similar wheel assembly and is pertinent to applicant’s disclosure but has not been relied upon in the current rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677